           Case 19-32713 Document 673 Filed in TXSB on 09/19/19 Page 1 of 1




September 19, 2019



United States Bankruptcy Court, Southern District of Texas
515 Rusk Avenue
Houston, TX 77002

Copy to:
Acadiana Lighting & Signs, LLC
P.O. Box 399
Duson, LA 70529-0399


Regarding: Bristow Group Inc., et al. Case No. 1932713



To Whom It May Concern:

Bradford Capital filed a transfer of claim from the creditor Acadiana Lighting & Signs LLC. in the
bankruptcy case on 09/03/2019, with associated docket number 613. Bradford requests that this
transfer be withdrawn.

Please contact me if you have any questions.

Best,

/s/ Brian Brager

Brian Brager
Managing Member




        1051 Bloomfield Avenue, Suite 10, Clifton NJ 07012Phone: 862-249-1349Fax: 833-514-7245
                                 Website: www.bradfordcapitalmgmt.com
